TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2016



                                      NO. 03-15-00668-CR


                            Charles Newman Smith, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.